    Case: 1:17-md-02804-DAP Doc #: 2905 Filed: 11/05/19 1 of 6. PageID #: 429316




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                             MDL No. 2804

      ALL CASES                                       Case No. 1:17-md-2804

                                                      Judge Dan Aaron Polster



    DEFENDANTS’ MOTION FOR RECONSIDERATION FOR A COURT REPORTER
           FOR THE NOVEMBER 6, 2019 HEARING AND MOTION TO
       SUBMIT SELECTIVE REMAND PROPOSALS ON THE PUBLIC DOCKET

        The next steps in these MDL proceedings are important to both the parties and the public.

Accordingly, Defendants respectfully move for reconsideration of the Court’s denial of

Defendants’ motion that the November 6, 2019 conference be conducted on the record and

recorded by a court reporter. Dkt. No. 2884, Denied by Non-Document Order, Oct. 31, 2019.

Defendants also move to file on the public docket the parties’ submissions regarding selective

remand of certain cases. The Special Master instructed that these submissions “should be

emailed to the special masters and the court, and not filed on the docket.” 1


1
  Defendants as used herein includes Cardinal Health, Inc., McKesson Corporation,
AmerisourceBergen Drug Corporation, Mallinckrodt LLC and SpecGx LLC, Endo
Pharmaceuticals Inc., Endo Health Solutions Inc., Par Pharmaceutical Companies, Inc. and Par
Pharmaceutical, Inc., Allergan plc (appearing specially), Allergan Finance, LLC (f/k/a/ Actavis,
Inc. f/k/a Watson Pharmaceuticals, Inc.), Allergan Sales, LLC, Allergan USA, Inc., Walgreen
Co, and CVS Indiana, L.L.C. CVS Rx Services, Inc., Cephalon, Inc., Teva Pharmaceuticals
USA, Inc., Watson Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc. f/k/a Watson Pharma,
Inc., Warner Chilcott Company, LLC, Actavis South Atlantic LLC, Actavis Elizabeth LLC,
Actavis Mid Atlantic LLC, Actavis Totowa LLC, Actavis Kadian LLC, Actavis Laboratories
UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake City, Actavis Laboratories FL, Inc., f/k/a
Watson Laboratories, Inc.-Florida, Janssen Pharmaceuticals, Inc., Johnson & Johnson, Janssen
                                                 1
  Case: 1:17-md-02804-DAP Doc #: 2905 Filed: 11/05/19 2 of 6. PageID #: 429317



       For nearly six months, in meetings that Special Master McGovern has held with the

various groups within the MDL, he has suggested that a selective remand process of a limited

number of cases occur as the next step in the MDL. It was understood that this selective remand

process would involve the transferor judge receiving these cases back for discovery, summary

judgment, and trial. Such a process made sense because the transferor courts would address

issues of law unique to the forum state—a federal judge in Illinois, for example, would address

issues of Illinois law. The transferor court could address case-specific discovery appropriate and

necessary for the particular case and trial. It is appropriate for case-specific discovery and

motion practice to proceed before the transferor courts. This proposal, which Special Master

McGovern also referred to as “hub and spoke” remands, would allow the MDL to be maintained

(“hub”) while certain cases proceed in the transferor courts (“spokes”).

       It was further understood that Plaintiffs were on board with the complete remand of

selected matters to the transferor courts. The Court was apprised of this approach and asked the

parties to suggest cases to be selectively remanded. Against this backdrop, certain defendants in

good faith proposed to Plaintiffs a plan that contemplated the above-described selective remand

process: that is, a process whereby the transferor judge received the case back for any further

discovery, summary judgment, and trial. At the eleventh hour, Defendants received back from

Plaintiffs a plan that bore no resemblance to the selective remand process that Defendants




Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., H. D. Smith, LLC, H. D. Smith
Holdings, LLC (appearing specially), and H. D. Smith Holding Company (appearing specially).
Specially appearing defendant Allergan plc, an Irish holding company, expressly reserves all
defenses, including related to service and personal jurisdiction.


                                                  2
  Case: 1:17-md-02804-DAP Doc #: 2905 Filed: 11/05/19 3 of 6. PageID #: 429318



believed had been agreed to by all. Defendants do not believe that Plaintiffs’ plan is a good faith

effort to execute on the selective remand process that had been agreed to by all.

       Defendants are aware that the Court previously denied a request to conduct the

conference on the record, but the Court did not explain its denial, which is contrary to the

mandate of 28 U.S.C. § 753(b)(3): “Proceedings to be recorded under this section include …

(2) all proceedings in [non-criminal] cases had in open court unless the parties with the approval

of the judge shall agree specifically to the contrary; and (3) such other proceedings . . . as may be

requested by any party to the proceeding.” See also United States v. Gallo, 763 F.2d 1504, 1530

(6th Cir. 1985) (the rules established in that section are “mandatory,” and courts have a “duty . . .

to meet the Act’s requirements”); United States v. Gennings, 95 F. App’x 795, 800 (6th Cir.

2004) (“District courts should be cautioned . . . to abstain from violating the clear dictate of 28

U.S.C. § 753(b).”); City of Pittsburgh v. Simmons, 729 F.2d 953, 956 (3d Cir. 1984) (“[I]t is

always a mistake—and indeed, in light of 28 U.S.C. § 753 and the cases interpreting that statute,

it is legal error—for the court to refuse a request that the proceedings be recorded.”) (footnote

omitted).

       On the record proceedings are especially important here where the Court will potentially

be deciding the next jurisdictions that may be the subject of discovery in this MDL as well as the

process that will be followed in that regard. Given the foregoing and the importance of the

issues to be discussed at the November 6 hearing, Defendants respectfully request that the Court

reconsider its denial of a court reporter for the hearing. The parties’ submissions as to the next

steps in this MDL also are important subjects of public interest and should be recorded on the

public docket as well.




                                                  3
Case: 1:17-md-02804-DAP Doc #: 2905 Filed: 11/05/19 4 of 6. PageID #: 429319



Dated: November 5, 2019                  Respectfully Submitted,


 /s/ Geoffrey E. Hobart                   /s/ Enu Mainigi
Geoffrey E. Hobart                       Enu Mainigi
Mark H. Lynch                            F. Lane Heard III
Paul Schmidt                             Jennifer G. Wicht
Christian J. Pistilli                    Steven M. Pyser
Phyllis Jones                            Ashley W. Hardin
COVINGTON & BURLING LLP                  WILLIAMS & CONNOLLY LLP
One CityCenter                           725 Twelfth Street NW
850 Tenth Street NW                      Washington, DC 20005
Washington, DC 20001                     Tel: (202) 434-5000
Tel: (202) 662-5281                      Fax: (202) 434-5029
ghobart@cov.com                          emainigi@wc.com
mlynch@cov.com                           lheard@wc.com
pschmidt@cov.com                         jwicht@wc.com
cpistilli@cov.com                        spyser@wc.com
pjones@cov.com                           ahardin@wc.com

Counsel for McKesson Corporation         Counsel for Cardinal Health, Inc.


 /s/ Robert A. Nicholas                  /s/ Brien O’Connor
Robert A. Nicholas                       Brien T. O’Connor
Shannon E. McClure                       Andrew J. O’Connor
REED SMITH LLP                           ROPES & GRAY LLP
Three Logan Square                       Prudential Tower
1717 Arch Street, Suite 3100             800 Boylston Street
Philadelphia, PA 19103                   Boston, MA 02199-3600
Tel: (215) 851-8100                      (617) 235-4650
Fax: (215) 851-1420                      brien.o’connor@ropesgray.com
rnicholas@reedsmith.com                  andrew.o’connor@ropesgray.com
smcclure@reedsmith.com
                                         Counsel for Defendants
Counsel for AmerisourceBergen Drug       Mallinckrodt LLC and SpecGx LLC
Corporation




                                     4
Case: 1:17-md-02804-DAP Doc #: 2905 Filed: 11/05/19 5 of 6. PageID #: 429320



/s/ Jonathan L. Stern                             /s/Donna M. Welch______________
Jonathan L. Stern                                 Donna M. Welch, P.C.
ARNOLD & PORTER KAYE SCHOLER                      KIRKLAND & ELLIS LLP
LLP                                               300 North LaSalle
601 Massachusetts Ave., NW                        Chicago, IL 60654
Washington DC 20001                               Tel: (312) 862-2000
Phone: (202) 942-5000                             donna.welch@kirkland.com
Fax: (202) 942-5999
Jonathan.Stern@arnoldporter.com                   Attorney for Defendants Allergan plc
                                                  (appearing specially), Allergan Finance, LLC
Counsel for Endo Pharmaceuticals Inc., Endo       (f/k/a/ Actavis, Inc. f/k/a Watson
Health Solutions Inc., Par Pharmaceutical,        Pharmaceuticals, Inc.), Allergan Sales, LLC,
Inc., and Par Pharmaceutical Companies,           and Allergan USA, Inc.
Inc.
                                                  /s/ Eric R. Delinsky
/s/ Kaspar J. Stoffelmayr                         Eric R. Delinsky
Kaspar J. Stoffelmayr                             Alexandra W. Miller
BARTLIT BECK LLP                                  ZUCKERMAN SPAEDER LLP
54 West Hubbard Street                            1800 M Street, NW, Ste. 1000
Chicago, IL 60654                                 Washington, DC 20036
(312) 494-4400                                    (202) 778-1800
kaspar.stoffelmayr@bartlit-beck.com               edelinsky@zuckerman.com
                                                  smiller@zuckerman.com
Counsel for the Walgreens Defendants              Counsel for CVS Indiana, L.L.C. and CVS Rx
                                                  Services, Inc.

/s/ Steven A. Reed                                /s/ Charles C. Lifland____
Eric W. Sitarchuk                                 Charles C. Lifland
Steven A. Reed                                    clifland@omm.com
Rebecca J. Hillyer                                Sabrina H. Strong
MORGAN, LEWIS & BOCKIUS LLP                       sstrong@omm.com
1701 Market St.                                   O’MELVENY & MYERS LLP
Philadelphia, PA 19103-2921                       400 S. Hope Street
Tel: (215) 963-5603                               Los Angeles, CA 90071
eric.sitarchuk@morganlewis.com                    Telephone: (213) 430-6000
steven.reed@morganlewis.com                       Facsimile: (213) 430-6407
rebecca.hillyer@morganlewis.com
                                                  Daniel Petrocelli
Wendy West Feinstein                              dpetrocelli@omm.com
MORGAN, LEWIS & BOCKIUS LLP                       Amy R. Lucas
One Oxford Centre, Thirty-Second Floor            alucas@omm.com
Pittsburgh, PA 15219-6401                         O’MELVENY & MYERS LLP
Tel: (412) 560-3300                               1999 Avenue of the Stars 8th Floor
wendy.feinstein@morganlewis.com                   Los Angeles, CA 90067
                                                  Telephone: (310) 553-6700
                                                  Facsimile: (310) 553-6779

                                              5
  Case: 1:17-md-02804-DAP Doc #: 2905 Filed: 11/05/19 6 of 6. PageID #: 429321



 Attorneys for Cephalon, Inc., Teva
 Pharmaceuticals USA, Inc., Watson                    Attorneys for Defendants Janssen
 Laboratories, Inc., Actavis LLC, Actavis             Pharmaceuticals, Inc., Johnson &
 Pharma, Inc. f/k/a Watson Pharma, Inc.,              Johnson, Janssen Pharmaceutica, Inc.
 Warner Chilcott Company, LLC, Actavis                n/k/a Janssen Pharmaceuticals, Inc., and
 South Atlantic LLC, Actavis Elizabeth LLC,           Ortho-McNeil-Janssen Pharmaceuticals,
 Actavis Mid Atlantic LLC, Actavis Totowa             Inc. n/k/a Janssen Pharmaceuticals, Inc.
 LLC, Actavis Kadian LLC, Actavis
 Laboratories UT, Inc. f/k/a Watson
 Laboratories, Inc.-Salt Lake City, and Actavis
 Laboratories FL, Inc., f/k/a Watson
 Laboratories, Inc.-Florida.

 /s/ William E. Padgett
 William E. Padgett
 Kathleen L. Matsoukas
 BARNES & THORNBURG LLP
 11 South Meridian Street
 Indianapolis, IN 46204
 Tel:     (317) 236-1313
 Fax: (317) 231-7433
 william.padgett@btlaw.com
 kathleen.matsoukas@btlaw.com

 Counsel for Defendants H. D. Smith, LLC
 f/k/a H. D. Smith Wholesale Drug Company,
 H. D. Smith Holdings, LLC and H. D. Smith
 Holding Company




                                CERTIFICATE OF SERVICE

       I, Steven M. Pyser, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record.

                                                         /s/ Steven M. Pyser
                                                        Steven M. Pyser




                                                  6
